DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 9/25/202 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
 within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 5 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because applicant uses the term ‘means for…’ without any clear indication of these steps within the specification.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2019/0227854 A1 to KAWAI in view of Pub.No.: US 202/0053070 A1 to Rappaport
Regarding claim 1, KAWAI discloses “A first processing apparatus ( 1st processing apparatus [Fig.1/item 10]) , the first processing apparatus being connected to a second processing apparatus (i.e. second apparatus terminal apparatus [Fig.1/item 20a]) so as to communicate with the second processing apparatus”(processing apparatus communicates with terminal apparatus [Fig.4]) , “the second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) being connected to an information providing apparatus (i.e. second apparatus connected to image apparatus [Fig.1/item 30]) so as to communicate with the information providing apparatus(terminal apparatus communicates with imaging apparatus [Fig.1] see also the processing apparatus 10 , the terminal apparatuses 20 , and the imaging apparatus 30 are connected to each other via a communication network 40 [par.0017]), “the first processing apparatus comprising: a (storage component of processor [Fig.2/item 13]) ; “and at least one processor configured to request, in accordance with an operation of the user, the second processing apparatus to execute processing”( hardware configuration of the processing apparatus 10 in which the processing apparatus 10 executes various processes [par.0018]), “add, upon receiving information concerning the processing from the second processing apparatus” (transmission and reception unit transmits process information indicating the first process to multiple processing units [par.0008]), “and execute the processing (execute process [Fig.4/item s103]) by using the information concerning the processing appended with the information concerning the first attribute of the user.” (The second processing unit executes a second process by using the acquired result of the first process [par.0008]).
KAWAI does not explicitly disclose “information concerning a first attribute of the user stored in the memory to the received information concerning the processing, the information concerning the first attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus.”
However, Rappaport in an analogous art discloses “information concerning a first attribute of the user stored in the memory to the received information concerning the processing”(attribute 1 entry of a user profile Rappaport [Fig.1]) , “the information concerning the first attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus”(receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify KAWAI’s processing apparatus, processing system comprising multiple processors that execute a process via a user’s terminal with Rappaport’s processing system that verifies attributes of users in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the first processing apparatus requests, via the second processing apparatus” (step S102 , the terminal apparatus 20A transmits a request for a recommendation service to the processing apparatus 10 KAWAI[par.0028]), “a third processing apparatus to execute the processing that the first processing apparatus has requested the second processing apparatus to execute in accordance with the information concerning the processing” (In step S103 , the processing unit 101A executes a process for providing the recommendation service KAWAI[par.0029]) , “and it is not yet determined which processing apparatus serves as the third processing apparatus to execute the processing.” (i.e. without determining next step, the processing unit 101A receives the request from the terminal apparatus 20A KAWAI [par.0027]).
Regarding claim 3 in view of claim 2, the references combined disclose “wherein the first processing apparatus adds the information concerning the first attribute of the user to the information concerning the processing received from the second processing apparatus” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]), “and sends the information concerning the processing appended with the information concerning the first attribute of the user to the third processing apparatus” (transmission and reception unit transmits process information indicating the first process to multiple processing units [par.0008]), “and execute the processing (execute process KAWAI[Fig.4/item s103]).
Regarding claim 4, KAWAI discloses “ A non-transitory computer readable medium storing a program causing a computer of a first processing apparatus to execute a process, the computer of the first processing apparatus  ( 1st processing apparatus [Fig.1/item 10])  being connected to a computer of a second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) so as to communicate with the computer of the second processing apparatus”(processing apparatus communicates with terminal apparatus [Fig.4]), “the second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) being connected to an information providing apparatus(i.e. second apparatus connected to image apparatus [Fig.1/item 30]) so as to communicate with the information providing apparatus”(terminal apparatus communicates with imaging apparatus [Fig.1] see also the processing apparatus 10 , the terminal apparatuses 20 , and the imaging apparatus 30 are connected to each other via a communication network 40 [par.0017]), the process comprising: requesting, in accordance with an operation of a user, the second processing apparatus to execute processing” hardware configuration of the processing apparatus 10 in which the processing apparatus 10 executes various processes [par.0018]); “adding, upon receiving information concerning the processing from the second processing apparatus, information concerning an attribute of the user stored in a memory of the first processing apparatus to the received information concerning the processing” (storage component of processor [Fig.2/item 13]).
KAWAI does not explicitly disclose “the information concerning the attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus”; “and executing the processing by using the information concerning the processing appended with the information concerning the attribute of the user”
However, Rappaport discloses “the information concerning the attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus” (attribute 1 entry of a user profile used for execution process Rappaport [Fig.1]); “and executing the processing by using the information concerning the processing appended with the information concerning the attribute of the user” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify KAWAI’s processing apparatus, processing system comprising multiple processors that execute a process via a user’s terminal with Rappaport’s processing system that verifies attributes of users in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.
Regarding claim 5, KAWAI discloses “a first processing apparatus( 1st processing apparatus [Fig.1/item 10]), the first processing apparatus being connected to a second processing apparatus (i.e. second apparatus terminal apparatus [Fig.1/item 20a]) so as to communicate with the second processing apparatus” (processing apparatus communicates with terminal apparatus [Fig.4]), “the second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a])  being connected to an information providing apparatus (i.e. second apparatus connected to image apparatus [Fig.1/item 30])  so as to communicate with the information providing apparatus”(terminal apparatus communicates with imaging apparatus [Fig.1] see also the processing apparatus 10 , the terminal apparatuses 20 , and the imaging apparatus 30 are connected to each other via a communication network 40 [par.0017]), “the first processing apparatus comprising: storage means for storing information concerning attributes of a user” (storage component of processor [Fig.2/item 13]); “means for requesting, in accordance with an operation of the user, the second processing apparatus to execute processing” (hardware configuration of the processing apparatus 10 in which the processing apparatus 10 executes various processes [par.0018]); “means for adding, upon receiving information concerning the processing from the second processing apparatus” (transmission and reception unit transmits process information indicating the first process to multiple processing units [par.0008]), information concerning a first attribute of the user stored in the storage means to the received information concerning the processing” (storage component of processor [Fig.2/item 13]).
KAWAI does not explicitly disclose “the information concerning the first attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus; and means for executing the processing by using the information concerning the processing appended with the information concerning the first attribute of the user.”
However, Rappaport in an analogous art discloses “ the information concerning the first attribute of the user being information which is necessary for executing the processing and which is impossible for the second processing apparatus to obtain from the information providing apparatus” (attribute 1 entry of a user profile Rappaport [Fig.1]); “and means for executing the processing by using the information concerning the processing appended with the information concerning the first attribute of the user.” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify KAWAI’s processing apparatus, processing system comprising multiple processors that execute a process via a user’s terminal with Rappaport’s processing system that verifies attributes of users in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                       


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433